Exhibit 10.1

Summary of Short Term Incentive Compensation Arrangements

The following table summarizes the criteria to be used in determining the bonus
amounts:

Criteria

Lower Threshold Amount

Target Bonus

Maximum Bonus

Percent of Total Maximum Bonus

Production increase based on Mcf equivalents

6%

10%

14%

40%

Diluted earnings per share

$2.42

$2.66

$3.03

30%

Discretionary evaluation

Compensation Committee Determination

30%

Payments of bonus amounts based on the criteria above will begin at the lower
threshold and increase proportionally as the metric increases.  The following
table summarizes the lower threshold, target and maximum bonus amounts for each
covered executive based on each of the bonus criteria set forth in the table
above:

Executive

Position

Lower Threshold Amount

Target Bonus

Maximum Bonus

Steven R. Williams

CEO

 $0

$258,750

$517,500

Thomas E. Riley

President

 $0

$136,000

$272,000

Eric R. Stearns

Executive VP

 $0

$125,500

$251,000

Darwin L. Stump

CFO

 $0

$110,250

$220,500

 

 

Modifications to Board Compensation

 

The Compensation Committee recommended and the Board of Directors approved the
modification to the Board Compensation for 2006:

-         The Non-executive Director Restricted Stock Grant for 2006 will be
1,379 shares, to be granted on the date of annual meeting.

-         Members of the Audit Committee will be paid an additional retainer of
$8,000 per year. 